Judgment, Supreme Court, Bronx County (William I. Mo-gulescu, J., on speedy trial motion; Judith S. Lieb, J., at jury trial and sentence), rendered January 5, 2005, convicting defendant of assault in the second degree, and sentencing him to a term of five years, unanimously affirmed.
The court’s midtrial order remanding defendant to custody did not deprive him of a fair trial. The remand “did not constitute a prohibition against consulting with counsel, or make it *410impossible for [defendant] to consult with counsel” (People v Kimes, 37 AD3d 1, 30 [2006], lv denied 8 NY3d 881 [2007]); on the contrary, the court made a point of giving defendant suitable opportunities to confer with counsel at the courthouse. Furthermore, the jury was never informed that defendant had been remanded, and he has not established that the jury was nevertheless able to discern the change in his status.
Defendant’s pro se claims are unpreserved and we decline to review them in the interest of justice. As an alternative holding, we also reject them on the merits. Concur—Lippman, EJ., Maz-zarelli, Sweeny, DeGrasse and Freedman, JJ.